UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-52970 KORE RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) (I.R.S. Employer Identification No.) 176-22 Sagun-Dong, Seongd Seoul, Korea 133-187 (Address of principal executive offices) +82-104042-7863 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x YesoNo As of November 13, 2013, there were 11,000,000 shares of the Registrant’s $0.001 par value common stock issued and outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 ITEM1. CONDENSED FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4. CONTROLS AND PROCEDURES 13 PART II OTHER INFORMATION 14 ITEM1. LEGAL PROCEEDINGS 14 ITEM 1A. RISK FACTORS 14 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. [REMOVED AND RESERVED] 14 ITEM 5. OTHER INFORMATION 14 ITEM6. EXHIBITS 15 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Kore Resources, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "Kore " refers to Kore Resources, Inc. 2 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS (UNAUDITED) KORE RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED BALANCE SHEETS September 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Prepayment Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Stockholders' equity: Common stock; authorized 75,000,000; $0.001 par value; 11,000,000 shares issued and outstanding at December 31, 2012 and September 30, 2013 $ $ Additional Paid-in capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed financial statements. 3 KORE RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three months Ended September 30, 2013 For the Nine months Ended September 30, 2013 From Inception (January 6, 2012) to September 30, 2013 Revenue $
